Title: To Thomas Jefferson from George Hebb, 21 May 1822
From: Hebb, George
To: Jefferson, Thomas


Sir,
Baltimore
May 21st 1822
I read some time since, but not with much attention, the charge exhibited against you by “a Native of Virginia” as I thought it so improbable, that a Person, who had served their Country so many years, in various Departments of the Governments, would, particularly for so small and inconsiderable a Sum, have committed an Act unworthy of himself and disreputable to his Government—but since the appearance of your letter explaining the transaction I have been induced to examine it with more attention, and although I am perfectly satisfied with the exposition of the transaction, still I find that it is not sufficiently clear and explicit to satisfy the publick generally—upon mercantile principles, a Bill is not drawn except for a Quid pro Quo, hence it is infered by some that when you drew the Bill you received the Money from some person for the amount and that as you represented the Government, if the Bill was lost, it was again to the Government if never presented for payment and that upon correct principles the amount should not have been refunded to you by the United States—but from your communication on the Subject. I infer and of which indeed I have no doubt, the Bill was forwarded by you to Mesrs Brand & Co to negotiate and when sold to apply the proceeds to your credit, either to be remitted to you or Subject to your Bill upon them and as the Bill was never received by them, you never received from them or any other person the amount of the Bill—I have been induced to address you that you may place the subject in a clearer point of view, for I have so high an opinion of the correct administration of our Republican Institutions generally, that I feel always anxious, that any charge against its officers for Male-administration should be reputed—It was fortunate however, that the charge has been made even at this Late period, as it is probable, if it had been made after your death, no person could have placed it in so clear a point of view or have given an exposition so satisfactory to your Presidy; it would give me much pleasure to satisfy every enquiring mind on this subject, which I feel assured you will not only do on your own account but for your attachment & Respect for our republican Institutions—whether “a Native of Virginia” has been governed by patriotic or sinister motives, in his his expositions, I know not, but I think it will produce some good effects; many accounts will be closed, where nothing was due and ‘other accounts will be liquidated and closed which would otherwise have been lost’I remain very respectfully your most ob & hbleGeo. Hebb